Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 01/14/2021. Applicant amended claims 1 and 10, previously cancelled claims 18-20, and currently added claims 21-23. Claims 1-17 and 21-23 are presented for examination and based on current examiner’s amendment claims 1-4, 6-17 and 22, renumbered as 1-17 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 01/14/2021, with respect to claims 1-23 have been fully considered.  The rejection has been withdrawn based on the arguments and current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Daniel Bennett (Reg. No. 54,993).

The application has been amended as follows:	
Replace previous claims with the following claims:
Claims: 


a load detector configured to: 
communicate a contact configuration with an electronic device such that the electronic device switches from a normal operational position to a battery cell position based on the communication,
determine, using the contact configuration, a change in a load value of the electronic device coupled to the power converter without receiving the change in the load value digitally communicated from the electronic device, and 
determine if the change in the load value exceeds a threshold value related to over-voltage protection;
a processor, in response to determining the change in the load value exceeds the threshold value, configured to signal the power converter to reduce a voltage; and
a power control block configured to reduce the voltage based on the signal.

2.	(Original)  The power converter of claim 1, wherein the load detector is configured to determine the change in the load value of the electronic device based on at least one of a current measurement at the power converter and a voltage measurement at the electronic device.

3.	(Original)  The power converter of claim 1, wherein 
the load detector is configured to determine the change in the load value of the electronic device based on a current measurement at the power converter and a voltage measurement at the electronic device, and
the load value is calculated using Ohm’s Law.

4.	(Original)  The power converter of claim 1, wherein 
the load detector is configured to determine the change in the load value of the electronic device based on a current measurement at the power converter and a voltage measurement at the electronic device, and
the voltage measurement at the electronic device is a voltage drop across a battery of the electronic device sensed via a differential pair of a cable assembly coupling the power converter to the electronic device.

5.	(Canceled)  

6.	(Original)  The power converter of claim 1, wherein 
the processor is configured to determine a lower voltage based on the change in the load value, and 
instruct the power control block to reduce the voltage to the lower voltage.

7.	(Original)  The power converter of claim 1, wherein the threshold value is based on a change in a load voltage that causes an over-voltage protection (OVP) condition.



9.	(Original)  The power converter of claim 1, wherein 
the power converter is coupled to the electronic device using a cable assembly including a cable having a single, braided VBUS conductor around a single, insulated, CC wire, and
the single, braided VBUS conductor is insulated from a braided ground shield using an inner insulator.

10.	(Currently Amended)  A method comprising:
determining an electronic device is coupled to a power converter via a cable assembly;
communicating a desired contact configuration between the power converter and the electronic device such that the electronic device switches from a normal operational position to a battery cell position based on the communication;
transferring power from the power converter to the electronic device at a voltage and a current;
at the power converter, monitoring a change in load value of the electronic device using the desired contact configuration without receiving the change in the load value digitally communicated from the electronic device;
determining if the change in load value exceeds a threshold value related to over-voltage protection; and
in response to determining the change in load value exceeds the threshold value, reducing the voltage at the power converter.

11.	(Original)  The method of claim 10, wherein the change in the load value of the electronic device is based on at least one of:
a current measurement at the power converter,
a voltage measurement at the power converter of the electronic device, and
a voltage measurement at the electronic device.

12.	(Original)  The method of claim 10, wherein
the change in the load value of the electronic device is based on a current measurement at the power converter and a voltage measurement at the electronic device, and
the load value is calculated using Ohm’s Law.

13.	(Original)  The method of claim 10, wherein
the change in the load value of the electronic device is based on a current measurement at the power converter and a voltage measurement at the electronic device,
the voltage measurement at the electronic device is a voltage drop across a battery of the electronic device sensed via a differential pair of the cable assembly coupling the power converter to the electronic device, and
the desired contact configuration indicates the differential pair.

14.	(Original)  The method of claim 10, wherein reducing the voltage at the power converter includes:
determining a lower voltage based on the change in the load value, and 
reducing the voltage to the lower voltage.

15.	(Original)  The method of claim 10, wherein the threshold value is based on a change in a bus voltage that causes an over-voltage protection (OVP) condition.

16.	(Original)  The method of claim 10, wherein the threshold value is based on an over-voltage condition that causes damage to the electronic device.

17.	(Original)  The method of claim 10, wherein the change in the load value is a percent change in the load value.

18. – 20.  (Canceled)

21.	(Canceled)

22.  	(Currently Amended) The power converter of claim 1, wherein the change in the load value is determined using a Kelvin sense circuit.

23.	(Canceled) 




Reasons for Allowance

4.	Claims 1-4, 6-17 and 22, renumbered as 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-9 and 22, renumbered as 1-9; prior art fails to disclose or suggest “A power converter comprising: a load detector configured to: communicate a contact configuration with an electronic device such that the electronic device switches from a normal operational position to a battery cell position based on the communication, determine, using the contact configuration, a change in a load value of the electronic device coupled to the power converter without receiving the change in the load value digitally communicated from the electronic device, and determine if the change in the load value exceeds a threshold value related to over-voltage protection; a processor, in response to determining the change in the load value exceeds the threshold value, configured to signal the power converter to reduce a voltage; and a power control block configured to reduce the voltage based on the signal”. As recited in claims 1-4, 6-9 and 22, renumbered as 1-9.
Claims 10-17; prior art fails to disclose or suggest “A method comprising: determining an electronic device is coupled to a power converter via a cable assembly; communicating a desired contact configuration between the power converter and the electronic device such that the electronic device switches from a normal operational position to a battery cell position based on the communication; transferring power from the power converter to the electronic device at a voltage and a current; at the power converter, monitoring a change in load value of the electronic device using the desired contact configuration without receiving the change in the load value digitally communicated from the electronic device; determining if the change in load value exceeds a threshold value related to over-voltage protection; and in response to determining the change in load value exceeds the threshold value, reducing the voltage at the power converter”. As recited in claims 10-17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839